Citation Nr: 1603844	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)), to include sleep disorder, memory loss, psychological condition, and fatigue. 

2. Entitlement to service connection for a left leg disability, to include degenerative joint disease (DJD) of the knee.
 
3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service exposure to asbestos or smoke.

4. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2013 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for a left leg disability and COPD were previously before the Board and remanded in July 2012 and October 2014.  For the reasons set forth below, the Board finds that there has been substantial compliance with the prior remands. 

Although the Veteran's service personnel records show that he served in the Southwest Asia theater of operations and received the Kuwait Liberation Medal, therefore, is a Persian Gulf veteran as defined by regulation in 38 C.F.R. § 3. 317, as noted in the July 2012 Board remand, since VA treatment records indicate that the Veteran has been diagnosed with COPD, service connection cannot be available based on an undiagnosed illness.  See 38 C.F.R. § 3. 317, Combee v Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As such, the Board has recharacterized the issue as shown on the title page.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  While the RO issued a deferred rating decision in September 2014, when a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

As the Veteran was granted service connection for facet joint disease and degenerative disc disease of the lumbosacral spine (claimed as lumber spine disability) in an April 2015 rating decision and there is no evidence the Veteran disagreed with the decision, the issue is not before the Board.  

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a Board hearing in October 2015.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702 (2015).

The issue of entitlement to a TDIU prior to April 15, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service connected psychiatric disabilities have been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.

2. The Veteran's left leg disability is not related to service.  

3. The Veteran's COPD is not related to service or to in-service exposure to asbestos or smoke. 

4. Since April 15, 2015, the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for anxiety disorder (claimed as PTSD), to include sleep disorder, memory loss, psychological condition, and fatigue, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2015). 

2. The criteria for service connection for a left leg disability, to include DJD of the knee, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307(a)(3), 3.309(a) (2015).

3. The criteria for service connection for COPD, to include as due to in-service exposure to asbestos and smoke, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. Since April 15, 2015, a total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As the Board is granting TDIU since April 15, 2015, any error with respect to the duties to notify or assist with this claim are harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in July 2006, April 2007, and May 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  

The Board notes that the Veteran's service treatment records, with the exception of the enlistment examination that was included with the service personnel records, were found to be unavailable in a June 2007 memorandum, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in-service injuries should be submitted if available. The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, the Veteran's service connection claims must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

Also, the Veteran was provided VA examinations of his claimed psychiatric disorders, left leg disability, and COPD in September 2012, July 2013, May 2014, April 2015, and September 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
II. Increased Rating

The Veteran argues that his service-connected psychiatric disorders are more severe than the rating reflects.  Specifically, the Veteran's representative alleges in his December 2015 appellant brief that the Veteran warrants a 70 percent rating because he as suspicious and lacks trust in others.  Additionally, the Veteran had to be nagged into showering. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating for anxiety disorder (claimed as PTSD) to include sleep disorder, memory loss, psychological condition, and fatigue, under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that some of the Veteran's VA psychiatric evaluations were conducted after a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) was published, which contains no GAF score information.  However, as the Veteran had some evaluations prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's service-connected psychiatric disorder. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Evidence relevant to this appeal begins with an October 2012 VA treatment record that notes the Veteran had mild anxiety and was assigned a GAF score of 65.  A November 2012 VA treatment record notes the Veteran reported daily panic attacks and he isolated himself or took walks when those occurred.  He was assigned a GAF score of 55.  A December 2012 VA treatment record notes the Veteran endorsed having panic attacks during the day that lasted for several minutes.  He would have a few during the day on some day and none on other days.  He avoided going to Walmart and crowded places in an effort to evade such attacks.  On examination, the Veteran presented as becoming aggravated "real easy."  He was assigned a GAF score of 61.  May 2013 and June 2013 VA treatment records note the Veteran was assigned a GAF score of 61.  

Social Security records indicate the Veteran underwent an evaluation in May 2013 in which the Veteran's mood appeared to be mild anxiety.  He was assigned a GAF score of 60-61.   

During his July 2013 VA psychiatric evaluation, the Veteran reported he lived with his fiancé and one of his sons.  He enjoyed fishing, riding his motorcycle, and "tinkering on old cars."  On examination, the Veteran presented as well groomed, responsive, lucid, fully oriented, and cooperative.  His mood was calm, thought process was well organized, affect was appropriate and speech was normal.  Attention and memory appeared intact.  The examiner confirmed the diagnosis of anxiety disorder, not otherwise specified, and assigned a GAF score of 68.  He opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner noted that psychological testing was utilized to assist in differential diagnosis, but results suggested the Veteran had over-endorsed symptoms to such a degree that the results were invalid.  "In sum [the Veteran] is presently experiencing mild symptoms of an Anxiety Disorder NOS [not otherwise specified]."   

A July 2013 VA treatment record notes the Veteran was assigned a GAF score of 61 and was generally functioning pretty well; had some meaningful interpersonal relationships.  An October 2013 VA treatment record assigned a GAF score of 61.  A March 2014 VA treatment record notes the Veteran reported being stressed and was assigned a GAF score of 60.  

The Veteran was afforded another VA psychiatric evaluation in May 2014.  The Veteran reported that since his last examination, he continued to live with his fiancé of 21 years and two sons.  The examiner notes that it "is likely that this Veteran's time & money spent on prostitutes & internet pornography are problems in the relationship as well."  On examination, the Veteran presented as casually dressed and groomed with dirty hands "engine oil?"  Mood was pleasant and cooperative, affect was full, thought was logical and linear, and speech was spontaneous and relevant.   He was not oriented to day of the week or date noting "[m]y fiance told me to come to this appointment."  He spoke openly about his fear that his alcohol use would kill him, reporting that he went to the emergency room recently with withdraw symptoms.  The examiner found the Veteran had depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, and noted:

Although this Veteran faces serious challenges including Alcohol Use Disorder, possible failure of his significant relationship, & serious financial difficulty, his SC [service-connected] anxiety symptoms have not significantly increased nor decreased during the period of time since his last MH C&P [mental health compensation and pension examination] based on information obtained in this exam. 

Psychological testing revealed the Veteran scored a seven on his Rey's 15-Item Memory Test.  A score of nine or less was used to distinguish probable symptom exaggeration from individuals with diagnosed traumatic brain injury and persistent post-concussive syndrome.  The Veteran's score was consistent with the results of testing administered during his July 2013 VA psychiatric evaluation.  The examiner confirmed the diagnosis of unspecified anxiety disorder, diagnosed alcohol use disorder, and opined the Veteran had occupational and social impairment with reduced reliability and productivity.  

A VA treatment record written on the same day as his May 2014 VA psychiatric evaluation notes the Veteran reported "I see shadows all the time flying by."  He further reported that he heard "crickets all the time" and he could hear them right now.  He denied suicidality, but admitted to such past thoughts.  He denied ever making an attempt to take his life.  He was assigned a GAF score of 61.  An October 2014 VA treatment record notes the Veteran reported he felt calmer than before.  He was assigned a GAF score of 65. 

The Veteran was afforded another VA psychiatric evaluation in September 2015.  The Veteran reported his relationship with his fiancée had improved since he stopped spending money on prostitutes and pornography.  The examiner found the Veteran had anxiety and suspiciousness and confirmed the diagnosis of unspecified anxiety disorder and alcohol use disorder, in sustained remission, per self-report.  The examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation and noted the Veteran's unspecified anxiety disorder and alcohol use disorder resulted in a mild degree of impairment.  

Based on the evidence of record, the Board finds that the preponderance of the evidence of record is against a rating in excess of 50 percent for the Veteran's service-connected psychiatric disorders.  The Veteran's psychiatric disorders have been manifested by anxiety, depression, panic attacks, suspiciousness, and chronic sleep impairment.  Such symptomatology has resulted, at most, in reduced reliability and productivity.  (See May 2014 VA psychiatric evaluation). 

Consideration has been given to assigning a higher disability evaluation for the Veteran's psychiatric disorder for the period on appeal.  The Board notes that the Veteran's representative asserts the Veteran had to be nagged to shower, but there is no indication in the record that the Veteran has any inability to perform activities of daily living, such as maintenance of minimal personal hygiene, that would warrant a higher rating.  Additionally, while the May 2014 VA examiner notes the Veteran had dirty hands, the same examiner found the Veteran presented as groomed.  

Also, while the May 2014 VA examiner found the Veteran was not oriented to day of the week or date, the Board finds this to be an isolated finding.  There is no evidence of such symptoms noted in either the July 2013 or September 2015 psychiatric evaluations or in the Veteran medical records.  Indeed, the same VA examiner opined the Veteran had occupational and social impairment with reduced reliability and productivity.  

Furthermore, while a May 2014 VA treatment record notes the Veteran reported "I see shadows all the time flying by," and heard "crickets all the time," the Board also finds this to be an isolated report.  Indeed, there has been no evidence of such symptoms noted anywhere else in the record.  The Veteran's lack of consistent reporting concerning the severity of persistence of his claimed hallucinations weighs against the assignment of a higher rating.  

While the a May 2014 VA treatment record notes the Veteran admitted to thoughts of suicide in the past, the record is silent for any reporting of suicidal ideation.  Indeed, the same treatment record notes the Veteran further reported he denied suicidality and denied ever making an attempt to take his life.  The Board finds that the symptoms presented during the period of time relevant to the appeal being decided herein does not warrant the assignment of a higher rating.

The Board has considered the Veteran's representatives' December 2015 appellant brief, which recounts that the Veteran is suspiciousness and lacks trust in others.  However, the Board continues to find that the extensive evidence of record reflects that the Veteran's symptoms and impairment due to his psychiatric disorders approximate those contemplated in the criteria for a 50 percent rating, as discussed above.  In this regard, again, the record reflects the Veteran reported during his July 2013 psychiatric evaluation that he enjoyed fishing, riding his motorcycle, and "tinkering on old cars," and a July 2013 VA treatment record notes the Veteran had some meaning interpersonal relationships.  Indeed, both the July 2013 and September 2015 VA psychiatric evaluations found the Veteran's symptoms approximated occupational and social impairment with occasional decrease in work efficiency, which warrant a 30 percent rating, and note the Veteran had mild symptoms.  Moreover, throughout the entire period on appeal, the Veteran has been found to have GAF scores between 55 to 68, which indicate mild to moderate symptoms.  The Board reiterates that the Veteran's disability picture as a whole does not reflect psychiatric symptoms higher than a 50 percent rating.  

Accordingly, a rating in excess of 50 percent for anxiety disorder (claimed as PTSD), to include sleep disorder, memory loss, psychological condition, and fatigue, is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disorders are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III. Service Connection

The Veteran asserts service connection for a left leg disability and COPD, to include as due to in-service exposure to asbestos or smoke. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9.  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to asbestos.  38 C.F.R. §§ 3.307, 3.309.  Rather, service connection based on asbestos exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 



Left Leg Disability

The Veteran asserts in an April 2007 statement that he started to have leg problems during service when he was off-loading torpedoes from the U.S.S. Dale.  

As noted above, with the exception of the enlistment examination, which was included with the service personnel records, the Veteran's service treatment records were found to be unavailable.  

VA treatment record beginning in May 2006 indicate that the Veteran built mausoleums and had knee pain since kicking a heavy piece of concrete into place three weeks before.  X-rays of the knee were negative.  The following month the Veteran reported that the left leg continued to be painful.  A July 2006 MRI of the left knee showed mild to minimal degenerative changes.  

A February 2009 VA Gulf War examination notes the Veteran reported the onset of his knee disability occurred during service.  He noticed left knee pain and swelling after a physical training run.  The examiner diagnosed him with patellofemoral joint syndrome and left knee degenerative joint disease.   

During his September 2012 VA examination, the Veteran reported he hurt his left knee in service when a torpedo slipped.  He has had difficulties with the left knee since that time.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee and opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner explained that while the Veteran's claim of an onset in-service of his back condition was plausible, establishing a relationship of the Veteran's current left knee disability was a medical impossibility.  No service records corresponding to the incident were located; therefore, it was not possible to compare current physical findings with those in-service.  The examiner further explained:

[M]edical notes detailing the veteran's left knee condition appear to start in May 2006 . . . [t]here is a gap in the medical records from separation from service in 1992 of some 14 year.  It is therefore not possible to trace back signs, symptoms, physical findings, imaging studies and diagnostic impressions from the present time to service in order to establish causality.  

Additionally, degenerative joint disease of the knee was a very common medical condition, which could arise independently of occupational or traumatic forces.  

Pursuant to the October 2014 Board remand, the Veteran was afforded another VA examination in April 2015.  The Veteran reported he injured his left knee in-service from a fall while assisting with moving a torpedo.  He has had pain since that time.  The examiner confirmed the diagnosis of arthritis, degenerative and noted the date of diagnosis was 2006.  He opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, explaining that the Veteran had two conditions affecting his leg, degenerative joint disease and radiculopathy.  Service treatment files appeared fragmentary and incomplete; therefore, any medical opinion was therefore necessarily somewhat subjective.  While it appeared likely that the veteran had left knee pain in service:

[I]t appears more likely that this was due to his back injury.  A review of numerous VAMC medical reports indicates that the pattern of back pain has consistently included the left knee area.  In fact, the history that the veteran had left knee pain in service further substantiates the claim that the back condition began in service, since the pattern has been similar since.  However, the left knee joint symptoms appear much more likely to be related to the injury in 2006, rendering a relationship to service less likely as not. 

Considering the pertinent evidence in light of the governing legal authority, the service connection claim must be denied.  

Initially, as the record does not reflect that the Veteran was diagnosed with arthritis of the left leg to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

The Board finds the most probative evidence as to whether the Veteran's left leg disability is related to active duty service to be the April 2015 VA examination opinion.  The examiner provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's lay statements and post-service medical records.  

While the April 2015 VA examiner notes the Veteran had knee pain related to his back, it is clear the examiner is discussing the Veteran's left leg radiculopathy, which was service-connected in an April 2015 rating decision, and not the Veteran's diagnosed degenerative joint disease of the left knee.  

Although the Veteran's representative asserts in a December 2015 appellant brief that the April 2015 VA examiner's opinion should be discarded because the examiner states there are multiple service treatment records present, the Board finds the April 2015 VA examiner specifically stated service treatment records appeared fragmentary and incomplete.  Moreover, the examiner notes "[a]ny medical opinion is therefore necessarily somewhat subjective.  However, it appears that the evidence, such as it is, now weighs towards a negative nexus statement." 

While the Board recognizes the Veteran's assertions that he currently has a left leg disability related to service, and the Veteran's representatives' claim in the December 2015 appellant brief that osteoarthritis is the result of destruction of cartilage over prolonged time and it makes no sense to have "advanced arthritis in July 2006 from an incident just three months ago versus an incident in service," neither the Veteran nor his representative are competent to make these conclusions.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a left knee disability. 

Accordingly, service connection for a left leg disability, to include DJD of the knee, must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

COPD

The Veteran asserts his COPD is related to service, to include as due to asbestos and smoke exposure in-service.  Specifically, he asserts in his October 2008 substantive appeal that he was exposed to asbestos in the Philadelphia Naval Shipyard and he worked on a rehabilitation team that removed asbestos from engine rooms and fire rooms.  

As was explained above, with the exception of the enlistment examination - which was included with the service personnel records - the Veteran's service treatment records were found to be unavailable.  And as noted in the July 2012 Board remand, the Board concedes that due to the nature of the Veteran's naval service, it is at least as likely as not that he was exposed to asbestos.   

In the Veteran's February 2007 VA psychiatric evaluation, the Veteran reported his COPD was diagnosed in 2001.  He was afforded a VA examination in September 2012.  The Veteran reported he smoked for about thirty years; smoked two packs a day, but decreased to one pack a day.  He also reported he was exposed to asbestos working in the shipyards.  The examiner diagnosed the Veteran with COPD, noting date of diagnosis was 2005, and opined the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that the Veteran's current computerized tomography (CT) scan of the chest showed no evidence of asbestos-related disease.  He further explained: 

The current lung condition is diagnosed as COPD (chronic obstructive lung disease), which falls into the category of obstructive diseases, whereas asbestos-related disease is restrictive in nature.  A relationship of the veteran's current COPD to asbestos exposure in service is therefore highly unlikely.  

The examiner further added that service treatment files were reviewed and there was no evidence of COPD or of a condition likely to cause COPD.  

Pursuant to the October 2014 Board remand, the Veteran was afforded another VA examination in April 2015.  The Veteran reported his onset of shortness of breath with exertion began about twenty years ago.  He was exposed to asbestos in the shipyards and stripped asbestos.  He was tested for asbestos and reported this was negative.  In service, he was stationed off Kuwait and was exposed to some oil field smoke, but that was fifty miles away.  He smoked about a pack a day for 30 years.  The examiner reviewed a chest high resolution CT scan from September 2012 that revealed centrilobular emphysema predominantly in the upper lobes without evidence of interstitial or asbestos related lung disease.  The examiner confirmed the diagnosis of COPD and opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the most common cause of COPD was overwhelmingly tobacco use, which appeared to apply to this Veteran.  Additionally, "[a]sbestos exposure causes a restrictive form of lung disease rather than an obstructive form (such as COPD) . . . testing specifically performed in 2012 for the presence of asbestos in this veteran was negative."  While the Veteran reported exposure to smoke while in service, and in particular, to oil well field smoke, the examiner notes that:

The veteran reports that his ship was stationed many miles off the coast during this exposure, which likely would have attenuated his total exposure as compared with ground-deployed troops.  In any event, research undertaken at the National Library of Medicine . . . failed to reveal any studies showing a causal relationship between smoke exposure in the Gulf region and COPD, even for ground-deployed troops.  No evidence suggesting an onset in service of the veteran's COPD was identified in the records provided.

The examiner also notes that a file labeled "STR" was located in the claims file.  Some documents were clearly medical in nature, but most were largely illegible.  This file was reviewed "to the extent possible."

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

The Board finds the only competent and probative opinions regarding whether the Veteran has COPD related to service or to any asbestos or smoke exposure, in-service or otherwise, is the April 2015 VA examination report and opinion.  The examiner reviewed the Veteran's medical records, performed a full physical examination, reviewed a September 2012 CT scan, and provided a rational for his conclusion on the etiology of the Veteran's COPD.  

Although the Veteran's representative asserts in the December 2015 appellant brief that there are more causes and factors to emphysema than smoking, it is necessary to determine the actual downwind hazards and where the Veteran's ship was located to discard the fires as part of the problem, and the April 2015 VA examiner failed to address routine duty chemical inhalation, the Board finds the April 2015 VA examiner sufficiently addressed all of these concerns.  Specifically, the examiner concluded that since the most common cause of COPD was overwhelmingly tobacco, asbestos exposure caused a restrictive form of lung disease rather than an obstructive form, testing performed in 2012 for the presence of asbestos was negative, and "research undertaken at the National Library of Medicine . . . failed to reveal any studies showing a causal relationship between smoke exposure in the Gulf region and COPD, even for ground-deployed troops."  The Board finds the examiner provided a complete, clear, well-supported and persuasive rationale and explanation. 



Moreover, the Veteran and his representative's lay opinions that his current pulmonary disability is related to in-service asbestos or smoke exposure is not probative and not competent.  A determination of whether a pulmonary disability might be asbestos or smoke exposure related is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran nor his representative are not competent to provide evidence as to more complex medical questions and, specifically, are not competent to provide opinions as to the etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

The evidence weighs against a finding that COPD is related to service, including due to any in-service asbestos or smoke exposure.  Therefore, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. At 53-56. 

IV. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his July 2014 application for increased compensation based on unemployability he asserts his anxiety disorder prevents him from securing or following substantially gainful employment.  He notes he worked as a welder 40 hours a week until February 2013.  He completed high school and noted he had no other education or training.  An April 2014 employment information statement notes the Veteran worked in manufacturing until January 1, 2013, at which time he quit.  In his August 2015 application for increased compensation based on unemployability he asserts his anxiety, back, and leg prevent him from securing or following substantially gainful employment.  He also notes he received his GED and had on the job training as a welder.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16. 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Since April 15, 2015, the Veteran's service-connected disabilities were psychiatric disorders at 50 percent, lumbar spine disability at 20 percent, radiculopathy of the left leg at 20 percent, and radiculopathy of the right leg at 10 percent, for a combined evaluation of 70 percent.  Accordingly, the Veteran meets the schedular TDIU criteria, and the Board will determine whether the evidence of records supports such a grant on a schedular basis.  

A September 2012 VA examination notes the Veteran's thoracolumbar spine condition impacted his ability to work, noting he was currently employed as a welder and his back caused difficulty because of persistent pain.  During his July 2013 VA psychiatric evaluation, the Veteran reported that since his last examination, he quit his job due to physical pain.  The examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A March 2014 Social Security Administration decision found the Veteran had not engaged in substantial gainful activity since February 10, 2013, and was disabled.  Specifically, noting the Veteran had degenerative disc disease and anxiety-related disorders.  While the decision notes the Veteran had residual functional capacity to perform sedentary work, he could understand and remember only simple instructions.  The decision further states the Veteran was unable to perform any past relevant work.  Additionally, the Veteran's acquired job skills did not transfer to other occupations within the residual functional capacity and there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.  

In a May 2014 VA psychiatric evaluation, the Veteran reported he was unemployed.  He resigned from his job in February 2013 due to back pain.  He worked for a week last fall putting light bulbs in a box, but stated he "couldn't figure out how to get them in there right so they fired me."  The examiner opined the Veteran had occupational and social impairment with reduced reliability and productivity, noting the Veteran's anxiety symptoms did not render him unable to obtain and maintain gainful employment.  Rather, "he may benefit from structured work activities."   

An April 2015 VA examination found the Veteran's back condition impacted his ability to work.  Specifically, the Veteran was limited in bending, lifting, and carrying.  

The Veteran was afforded a VA psychiatric evaluation in September 2015 in which the Veteran reported he was still unemployed.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and the Veteran's anxiety disorder would have a mild impact on his ability to perform in physical and/or sedentary employment settings due to his suspiciousness and anxious mood.  The examiner further notes the Veteran would "benefit from structure of work, considering the maladaptive behaviors in which he was recently engaging in his free time that led to family problems."

The Veteran was afforded a VA examination of his lumbar spine in September 2015.  The examiner found the Veteran had disturbance of locomotion, interference with sitting, and interference with standing.  The Veteran reported it was hard to walk over prolonged distances, he could not sit for prolonged periods of time, could not bend over, and could not pick up anything over 15 pounds.  The examiner found the Veteran's back condition impacted his ability to work, noting his condition would have mild to moderate impact on him for physical employment, but no impact for sedentary employment.  

In considering the evidence of record under the laws and regulations as set forth above, affording the Veteran reasonable doubt the Board concludes that TDIU is warranted since April 15, 2015.  A September 2012 VA examination notes the Veteran's thoracolumbar spine condition impacted his ability to work.  Also, the March 2014 Social Security Administration decision found the Veteran had not engaged in substantial gainful activity since February 10, 2013 and was disabled.  The decision further notes the Veteran was unable to perform any past relevant work.  Additionally, the Veteran's acquired job skills did not transfer to other occupations within the residual functional capacity and there were no jobs that existed in significant numbers in the national economy that the Veteran could perform.  Moreover, an April 2015 VA examination found the Veteran's back condition impacted his ability to work.  Although the September 2015 VA examiner found the Veteran's back condition impacted his ability to work, noting his condition would have mild to moderate impact on him for physical employment, but no impact for sedentary employment, the same examiner also found the Veteran had interference with sitting.  While there is evidence for and against the Veteran's claim, affording the Veteran reasonable doubt the Board finds the Veteran is entitled to a TDIU.  As such, such a TDIU since April 15, 2015, is warranted.  


ORDER

Since April 15, 2015, a total disability rating based upon individual unemployability due to service-connected disabilities is granted. 

Entitlement to a disability rating in excess of 50 percent for anxiety disorder (claimed as PTSD), to include sleep disorder, memory loss, psychological condition, and fatigue, is denied.

Entitlement to service connection for a left leg disability, to include DJD of the knee, is denied. 

Entitlement to service connection for COPD, to include as due to in-service exposure to asbestos or smoke, is denied. 


REMAND

A remand is warranted in this case in order to adequately address the Veteran's TDIU claim prior to April 15, 2015, to include consideration of an extra-schedular rating.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).




Prior to April 15, 2015, the Veteran's service-connected disabilities were psychiatric disorders at 50 percent and lumbar spine disability at 20 percent for a combined evaluation of 60 percent.  As such, the Veteran did not meet the schedular criteria for consideration of a total disability rating under the provisions of 38 C.F.R. § 4.16(a).  In cases such as this one, where the Veteran claims unemployability by reason of service-connected disability but does not meet the schedular criteria under 38 C.F.R. § 4.16(a) , the rating board is authorized to refer the case to the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation.  38 C.F.R. § 4.16(b) (2015).

As noted above, the Veteran reported he completed high school, had no other education or training and was employed until February 2013.  See July 2014 application for increased compensation based on unemployability.  In his August 2015 application for increased compensation based on unemployability he asserts his anxiety, back, and leg prevent him from securing or following substantially gainful employment.  

A September 2012 VA examination notes the Veteran's thoracolumbar spine condition impacted his ability to work.  A March 2014 Social Security Administration decision found the Veteran had not engaged in substantial gainful activity since February 10, 2013, and was disabled.  The Veteran was found unable to perform any past relevant work, the Veteran's acquired job skills did not transfer to other occupations within the residual functional capacity, and there were no jobs that exist in significant numbers in the national economy that the Veteran can perform.  

The Board finds that this evidence warrants consideration of an extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b) (2015).  Therefore, the issue of entitlement to a TDIU prior to April 15, 2015, must be remanded to the AOJ so that it may refer this claim to the Director of Compensation and Pension Service for extra-schedular consideration.


Accordingly, the case is REMANDED for the following action:

1. Refer this appeal to the Director of Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to a TDIU prior to April 15, 2015.  See 38 C.F.R. § 4.16(b) (2015).  The referral should be accompanied by a full statement as to the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue. 

2. Then, the RO or AMC should re-adjudicate the issue of entitlement to a TDIU prior to April 15, 2015, considering the determination of the Director of Compensation and Pension Service. 

If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran and his representative should be afforded the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


